DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 18, 2022 has been entered.
 
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in reply to the RCE filed on May 18, 2022.
Claims 1-9 and 27-35 are cancelled.
Claims 10-26 and 36-43 are pending.
Claims 10-26 are withdrawn.
Claims 36-43 are examined.
This Office Action is given Paper No. 20220809 for references purposes only.

Claim Objections
Claim 36 is objected to because it recites “the budget-smoothing module” and “said data-retrieval module.” However, the claim previously recited “a budget smoothing module” and “a data retrieval module.” Examiner assumes that Applicant intended “the budget smoothing module” and “said data retrieval module.” Appropriate correction is required.

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 36-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 36 recites “executing an optimization engine coupled to the direct demand source and the indirect demand source… source.” This limitation is vague and indefinite because it is unclear whether the optimization engine is part of the delivery engine (i.e. listed as component #2), or is separate from the delivery engine (i.e. coupled to the direct demand source and the indirect demand source). Furthermore, it is unclear whether the modules of the optimization engine are part of the executable code stored in memory, or whether the modules previously performed their actions (e.g. receiving classification data, receiving priority data, receiving forecasting data and availability data, receiving historical information data, providing a set of parameters).
Claim 36 recites “the impression type and value designation of the first advertisement call and the second advertisement call.” This phrase is vague and indefinite because there is a particular impression type and value designation for the first advertisement call, and another impression type and value designation for the second advertisement call. However, the phrase appears to recite a single impression type and value designation for both calls. For purposes of applying the prior art only, Examiner will interpret as “the particular impression type and the value designation of the first advertisement call, and the another impression type and the value designation of the second advertisement call.” Claim 40 is similarly rejected.
Claim 36 recites “wherein the new bids are a homogenous function.” This phrase is vague and indefinite because it is unclear this refers to “the new direct bids and indirect bids” or to only “the new direct bids.” For purposes of applying the prior art only, Examiner will interpret as “wherein the new direct bids are a homogenous function.”
Claim 40 recites “execute an optimization engine coupled to the direct demand source and the indirect demand source.” This phrase renders the claim vague and indefinite because it is unclear whether the scope of the claim is drawn to the subcombination of "a delivery engine" alone, or drawn to the combination of “a delivery engine" and “an optimization engine.”
Based on the preamble of claim 40, one of ordinary skill in the art could reasonably conclude that the claim is directed to the subcombination alone because the preamble states “the impression-allocation system comprising: a delivery engine.”
Alternatively, the body of claim 40 recites “execute an optimization engine coupled to the direct demand source and the indirect demand source.” Based upon this language, claim 40 is directed to the combination of “a delivery engine" and “an optimization engine.”
Because a potential infringer of claim 40 would not know whether direct infringement required creation or possession of the subcombination alone (i.e. “a delivery engine”) or the combination of “a delivery engine" and “an optimization engine”, claim 40 is indefinite under 35 U.S.C. §112 2nd paragraph.
If Applicant intends to claim only the subcombination “a delivery engine” in claim 40, then remove all positive recitations of “an optimization engine” from the body of the claim. Alternatively, if Applicant intends to claim the combination of “a delivery engine" and “an optimization engine”, then amend the preamble to objectively set forth his intent. 
Claim 40 recites “provide the set of parameters by the multiplier-calculation module to a direct-bid engine coupled to the direct demand source.” This phrase renders the claim vague and indefinite because it is unclear whether the scope of the claim is drawn to the subcombination of "a delivery engine" alone, or drawn to the combination of “a delivery engine" and “a direct-bid engine.”
Based on the preamble of claim 40, one of ordinary skill in the art could reasonably conclude that the claim is directed to the subcombination alone because the preamble states “the impression-allocation system comprising: a delivery engine.”
Alternatively, the body of claim 40 recites “provide the set of parameters by the multiplier-calculation module to a direct-bid engine coupled to the direct demand source.” Based upon this language, claim 40 is directed to the combination of “a delivery engine" and “a direct-bid engine.”
Because a potential infringer of claim 40 would not know whether direct infringement required creation or possession of the subcombination alone (i.e. “a delivery engine”) or the combination of “a delivery engine" and “a direct-bid engine”, claim 40 is indefinite under 35 U.S.C. §112 2nd paragraph.
If Applicant intends to claim only the subcombination “a delivery engine” in claim 40, then remove all positive recitations of “a direct-bid engine” from the body of the claim. Alternatively, if Applicant intends to claim the combination of “a delivery engine" and “a direct-bid engine”, then amend the preamble to objectively set forth his intent. 
Claim 40 recites “executing a modified second-bid online auction engine coupled to the indirect demand source and the direct demand source… value.” This phrase renders the claim vague and indefinite because it is unclear whether the scope of the claim is drawn to the subcombination of "a delivery engine" alone, or drawn to the combination of “a delivery engine" and “a modified second-bid online auction engine.”
Based on the preamble of claim 40, one of ordinary skill in the art could reasonably conclude that the claim is directed to the subcombination alone because the preamble states “the impression-allocation system comprising: a delivery engine.”
Alternatively, the body of claim 40 recites “executing a modified second-bid online auction engine coupled to the indirect demand source and the direct demand source… value.” Based upon this language, claim 40 is directed to the combination of “a delivery engine" and “a modified second-bid online auction engine.”
Because a potential infringer of claim 40 would not know whether direct infringement required creation or possession of the subcombination alone (i.e. “a delivery engine”) or the combination of “a delivery engine" and “a modified second-bid online auction engine”, claim 40 is indefinite under 35 U.S.C. §112 2nd paragraph.
If Applicant intends to claim only the subcombination “a delivery engine” in claim 40, then remove all positive recitations of “a modified second-bid online auction engine” from the body of the claim. Alternatively, if Applicant intends to claim the combination of “a delivery engine" and “a modified second-bid online auction engine”, then amend the preamble to objectively set forth his intent. 
Claim 40 recites “wherein the new bids are a homogenous function.” This phrase is vague and indefinite because it is unclear this refers to “the new direct bids and indirect bid data” or to only “the new direct bids.” For purposes of applying the prior art only, Examiner will interpret as “wherein the new direct bids are a homogenous function.”
Claim 40 recites “retrieving a highest bid value and a second-highest bid and further create a bid ratio that equals the highest bid value divided by the second highest bid value.” This phrase is vague and indefinite because the bid ratio uses “the second highest vid value”, but previously the limitation recited “a second-highest bid.” For purposes of applying the prior art only, Examiner will interpret as “retrieving a highest bid value and a second-highest bid value and further create a bid ratio that equals the highest bid value divided by the second-highest bid value.”
Claim 40 recites “serve a particular impression corresponding to winning bid data.” This phrase is vague and indefinite because it is unclear whether this refers to “the winning bid data” or to “new winning bid data.” For purposes of applying the prior art only, Examiner will interpret as “serve a particular impression corresponding to the winning bid data.”
Claim 42 recites “the priority data representative of a priority value and a cutoff.” This phrase is vague and indefinite because it is unclear whether this refers to “the priority data representative of the priority value and the cutoff” or to “the priority data representative of a new priority value and a new cutoff.” For purposes of applying the prior art only, Examiner will interpret as the former.
Claim 43 recites “serves the advertisement… on serving of the advertisement.” This phrase is vague and indefinite because claim 40 recites “serve a particular impression”, and does not recite “an advertisement.” For purposes of applying the prior art only, Examiner will interpret as “serves the impression… on serving of the impression.”

Response to Arguments 
103 arguments 
Please see revised rejections above.

Claim Interpretation
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
Knapp et al. (US 2012/0030034). 
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.
Examiner hereby adopts the following definitions under the broadest reasonable interpretation standard. In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), Examiner points to these other sources to support her interpretation of the claims.1 Additionally, these definitions are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language. Finally, the following list is not intended to be exhaustive in any way:
adapt “to make fit (as for a specific or new use or situation) often by modification.” Webster’s Ninth New Collegiate Dictionary, Merriam-Webster Inc., Springfield, M.A. 1986.
configuration “(1) (A) (software) The arrangement of a computer system or component as defined by the number, nature, and interconnections of its constituent parts.” “(C) The physical and logical elements of an information processing system, the manner in which they are organized and connected, or both.  Note: May refer to hardware configuration or software configuration.”  IEEE 100 The Authoritative Dictionary of IEEE Standards Terms, 7th Edition, IEEE, Inc., New York, NY, Dec. 2000.
processor “(2) (software) A computer program that includes the compiling, assembling, translating, and related functions for a specific programming language, for example, Cobol processor, Fortran processor.” IEEE 100 The Authoritative Dictionary of IEEE Standards Terms, 7th Edition, IEEE, Inc., New York, NY, Dec. 2000.

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621                                                                                                                                                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most definition(s) are cited because these terms are found in the claims, Examiner may have provided additional definition(s) to help interpret words, phrases, or concepts found in the definitions themselves or in the prior art.